81 F.3d 152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles A. PEARSON, Defendant-Appellant.
No. 95-5298.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 2, 1996.

John A. O'Leary, Columbia, South Carolina, for Appellant.   Sean Kittrell, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
After a thorough Fed.R.Crim.P. 11 hearing, Charles Pearson pled guilty to armed bank robbery, 18 U.S.C. § 2113(a), (d) (1988), possession of a firearm as a convicted felon, 18 U.S.C.A. §§ 922(g), 924(e) (West Supp.1995), and carrying a firearm in relation to a crime of violence, 18 U.S.C.A. § 924(c) (West Supp.1995).   Based on his three prior convictions for violent felonies, Appellant was sentenced as armed career criminal under § 924(e) and USSG § 4B1.4.1  He received concurrent sentences of 327 months2 on the armed robbery and felon-in-possession counts, and a five year consecutive sentence for his conviction under § 924(c).   His attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), raising one issue but stating that, in his view, there are no meritorious grounds for appeal.   Appellant has not filed a supplemental brief although he was advised of his right to do so.   Finding no error, we affirm.


2
In the Anders brief, Pearson's attorney questions the district court's imposition of a consecutive sentence on the § 924(c) count.   However, this consecutive sentence is required by statute.  18 U.S.C.A. § 924(c).   The district court had no choice but to impose a consecutive sentence.


3
In accordance with Anders, we have examined the entire record in this case and find no meritorious issues for appeal.   We therefore affirm the conviction and the sentence imposed.   This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.   If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, counsel may move in this court for leave to withdraw from representation.   Counsel's motion must state that a copy thereof was served on the client.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


1
 United States Sentencing Commission, Guidelines Manual (Nov.1995)


2
 Because his instant offenses involved the use of a firearm during a bank robbery, Appellant's offense level was thirty-four and his criminal history category was VI.  See USSG § 4B1.4(b)(3), (c)(2).   The applicable guidelines range for his armed robbery and felon-in-possession counts, therefore, was 262 to 327 months.   USSG Ch.5, Pt.A